Citation Nr: 0402090	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.        

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).    


REMAND

In a January 2003 VA Form 9, the veteran indicated that he 
wanted a "BVA" hearing at a local office before a member of 
the "BVA."  He indicated that he wanted the hearing to be 
scheduled at the Philadelphia, Pennsylvania RO.  There is no 
indication that the veteran was afforded a hearing before the 
Board or that he withdrew his hearing request.  Pursuant to 
38 C.F.R. § 20.700 (2003), a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 2002). 

Therefore, this case is remanded for the following action: 

The RO should schedule the veteran for a 
hearing before the Board, if possible, at 
the Philadelphia, Pennsylvania RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


